UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-5226



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


RODNEY LEE RAMEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00067)


Argued:   December 7, 2007              Decided:     February 15, 2008


Before WILKINSON and SHEDD, Circuit Judges, and John Preston
BAILEY, United States District Judge for the Northern District of
West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jane Moran, Williamson, West Virginia, for Appellant.
Louise Anna Forbes, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.
ON BRIEF: Charles T. Miller, United States Attorney, Stephanie L.
Haines, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney Lee Ramey (Ramey) appeals the district court’s order

revoking his term of supervised release and sentencing him to ten

months’ imprisonment.        Ramey contends that the district court

abused its discretion by revoking his term of supervised release

because the court improperly relied upon uncorroborated hearsay

testimony that violated his Sixth Amendment right to confront

adverse witnesses. Ramey further contends that his Sixth Amendment

rights were violated by the admission into evidence of statements

he   made   to   an   investigator   without   the   presence   of   counsel.

Finding that the evidence was sufficiently reliable to authorize

the revocation of supervised release, we affirm.

      In May 2005, Ramey pled guilty to one count of aiding and

abetting the distribution of cocaine, in violation of 21 U.S.C. §

841(a)(1) (2000) and 18 U.S.C. § 2 (2000), and was sentenced to six

months’ imprisonment, followed by a three-year term of supervised

release.     Ramey began serving his term of supervised release on

February 3, 2006.        In September 2006, Ramey’s probation officer

filed a petition with the district court, asking the court to

revoke Ramey’s supervised release because he submitted a false

monthly report and failed to notify his probation officer of his

change of address.        In October 2006, Ramey’s probation officer

filed an amendment to the earlier petition, alleging that Ramey had




                                      2
left the judicial district without permission and used a stolen

credit card.

     At the revocation hearing, held November 13, 2006, Ramey’s

probation officer testified that Ramey, his girlfriend, and their

child   had   been   living    with   Ramey’s       father,    Richard     T.   Ramey

(Richard).     The officer testified that on August 28, 2006, she

received a telephone call from Richard reporting that Ramey was no

longer living at the residence.         When the officer received Ramey’s

monthly   report     for   September,       Ramey    indicated      that    he,    his

girlfriend, and their daughter were still residing with Richard.

The probation officer again spoke with Richard, who confirmed that

Ramey had not been residing in his home since August 25, 2006.

Richard further explained that Ramey had been asked to leave his

home because he had stolen Richard’s credit card, activated the

card, and made $5,000 in withdrawals and purchases.

     Postal    Inspector      Speck   also    testified       at    the   revocation

hearing   concerning       his   investigation         of     the     credit      card

allegations.       He testified that, according to the credit card

company, the card was jointly issued to Richard and the defendant’s

brother, Richard Ramey II.            The card was mailed to defendant’s

father at his residence on August 7, 2006, and was activated on

August 16 by someone claiming to be Richard who was calling from

Richard’s telephone number.            Thereafter, the card was used on




                                        3
multiple occasions in Eleanor, West Virginia and Proctorville,

Ohio.

     Inspector     Speck    also     presented     video     images    from    a

surveillance camera at a Proctorville, Ohio bank where a cash

withdrawal was made.       The surveillance video depicted both a male

and female present when the card was used.                   Inspector Speck

obtained photographs of Ramey, compared the images, and found them

to be “consistent.”        Inspector Speck also reported that Richard

filed a police report with the Putnam County Sheriff’s Office on

August 31, 2006.

     Inspector    Speck     interviewed    Ramey    on     October    6,   2006,

concerning the credit card. Ramey admitted that he was residing at

his father’s home at the time of the credit card usage, but that he

had been asked to leave when Richard accused him and his girlfriend

of stealing the credit card.

     Inspector   Speck     also    interviewed   Ramey’s     girlfriend,      who

admitted that she had used the credit card, but that Richard had

given it to her to dissuade her from reporting sexual advances made

by Richard.     In the same interview, she contrarily stated that

using the credit card was “stupid” and that she should not have

done it.      The girlfriend admitted that she was shown in the

surveillance video using the credit card, but that she did not know

the identity of the male in the video.           She told Inspector Speck

that she and her cousin had driven Ramey’s car to the bank, but


                                       4
that Ramey was not with them.         Rather, she claimed the male was an

unnamed and unknown individual that she and her cousin had “picked

up.”

       Ramey also testified at the revocation hearing, confirming

that his father had asked his girlfriend and their daughter to

leave the home on August 25, 2006, but claiming that he did not

leave until September 9.         Ramey stated that it was simply a

“mistake”    when   he   indicated    on   his   monthly    report     that    his

girlfriend    and   daughter   were    still     residing   in   the    home    on

September 4, 2006.       Ramey denied ever seeing the credit card.

       At the close of the hearing, the district court found that

Ramey had violated the terms of his supervised release, revoked

that release, and sentenced him to ten months’ incarceration.

       This court reviews a district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.               United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                 A district

court need only find a violation of a condition of supervised

release by a preponderance of the evidence. 18 U.S.C. § 3583(e)(3)

(2000).     We do not review the district court’s assessment of

witness credibility. See United States v. Stevenson, 396 F.3d 538,

542-43 (4th Cir.), cert. denied, 544 U.S. 1067 (2005).

       Ramey contends that he was denied his right to counsel when he

was questioned by Inspector Speck.         The right to counsel, however,

attaches only after the commencement of formal charges against a


                                       5
defendant. See Moran v. Burbine, 475 U.S. 412, 431 (1986).    This

right is “offense specific,” and even if a defendant has a right to

counsel for one offense, this right does not automatically attach

to other offenses for which he has yet to be charged.   See McNeil

v. Wisconsin, 501 U.S. 171, 175 (1991); see also Texas v. Cobb, 532

U.S. 162, 172-73 (2001) (right only includes uncharged offenses

that constitute “same offense” as previously charged offense).   In

this case, Inspector Speck spoke to Ramey about the credit card

theft on October 6, 2006, which was prior to the filing of the

amended violation report on October 17, 2006.   While the original

violation report was filed on September 21, 2006, none of the

reported violations in that report were based on the alleged credit

card theft.   Therefore, any questioning by Inspector Speck was

related to an uncharged offense for which the right to counsel had

not yet attached.

     Ramey next objects to the district court’s reliance on hearsay

evidence, contending that the evidence was insufficient and that

his right to confront his accusers was violated.        Supervised

release revocation hearings are informal proceedings in which the

rules of evidence need not be strictly observed.     Fed. R. Evid.

1101(d)(3); United States v. McCallum, 677 F.2d 1024, 1026 (4th

Cir. 1982); see also United States v. Cates, 402 F.2d 473, 474 (4th

Cir. 1968).   Thus, the hearsay nature of evidence does not render

its admission error.   Instead, the inquiry focuses on whether the


                                 6
evidence was sufficiently reliable.    United States v. McCallum,

supra at 1026.

     While the Federal Rules of Evidence regarding hearsay do not

apply at a supervised release revocation hearing, a defendant

retains the right to “question any adverse witness unless the court

determines that the interest of justice does not require the

witness to appear.” Fed. R. Crim. P. 32.l(b)(2)(C); See also

Morrissev v. Brewer, 408 U.S. 471, 489 (1972) (minimum requirements

of due process at revocation hearing include the right to confront

and cross-examine adverse witnesses unless there is good cause for

not allowing confrontation).   The 2002 Advisory Notes to Fed. R.

Crim. P. 32.1 explain that this provision “recognizes that the

court should apply a balancing test at the hearing itself when

considering the releasee’s asserted right to cross-examine adverse

witnesses.”

     At the hearing, Ramey timely interposed a hearsay objection,

claiming that the Government’s presentation of the case through the

testimony of the probation officer and Inspector Speck deprived him

of the opportunity to confront all adverse witnesses. The district

court overruled the objection, noting that the rules of evidence

relating to hearsay did not apply to revocation hearings.       In

making its determination, the district court did not inquire as to

the availability of the witnesses or apply any balancing test

pursuant to Fed. R. Crim. P. 32.l(b)(2)(C).   The probation officer


                                7
was permitted to testify as to her telephone conversations with

Ramey’s father, while Inspector Speck testified regarding the

statements and admissions made by Ramey’s girlfriend.                     Neither was

called to testify by either party.

       From the record, it is clear that the Government could not

have called Ramey’s father to testify because he was deceased at

the time of the hearing.                However, there was no indication as to

why Ramey’s girlfriend was not called.                   Despite this omission, it

does not appear that Rule 32.1(b)(2)(C) would have even applied to

her testimony, as her statements were not directly adverse to

Ramey’s claim of innocence.                The girlfriend’s testimony did not

implicate Ramey as a guilty party, as she told Inspector Speck that

Ramey had not gone to the ATM with her and that he had not stolen

the credit card.            Because her testimony, if believed, would not

have       served    to    implicate      Ramey,    Rule    32.l(b)(2)(C)    is   not

applicable,         as    the    rule   only   relates     to   adverse   witnesses.*

Because Ramey’s father could not have been present and Ramey’s

girlfriend          did    not    qualify      as   an     adverse   witness,     Rule

32.l(b)(2)(C) was not applicable to the testimony regarding these

conversations.



       *
      It should be noted that, in the end, the girlfriend’s
testimony actually hurt Ramey’s case, as the district court relied
on her admission that she was at the ATM as circumstantial evidence
that Ramey was the other individual present. However, the mere
fact that her testimony was not beneficial to Ramey’s case does not
render her an adverse witness.

                                               8
     While Rule 32.1(b)(2)(C) does not apply in this case, the

question remains as to whether the hearsay testimony that was

presented by the probation officer and Postal Inspector Speck was

reliable.   See McCallum, 677 F.2d at 1026.       Hearsay testimony may

be shown to be reliable by extrinsic corroborating evidence or

other indicia showing the statement to be inherently reliable. See

United States v. Scheele, 231 F.3d 492, 500, n.5 (9th Cir. 2000).

A court may not admit unsubstantiated or unreliable hearsay as

substantive evidence at revocation hearings.        Crawford v. Jackson,

323 F.3d 123, 128 (D.C. Cir. 2003).

     In this case, there was sufficient extrinsic evidence to

substantiate the hearsay testimony.        Richard Ramey’s report that

Ramey was expelled from his home on August 25 due to his theft of

the credit card is corroborated by his report of the theft to the

credit card company, his report to the Putnam County Sheriff’s

Office, the girlfriend’s admission that she used the credit card,

and Ramey’s admission that he had been asked to leave the home on

August 25, 2006, due to the accusation of the credit card theft.

     As   for   the   statements   made   by   Ramey’s   girlfriend,   who

allegedly admitted to Inspector Speck that she was one of the

individuals shown on the ATM images using Richard’s credit card,

there is little extrinsic evidence to substantiate her statements.

Her hearsay statements may be viewed as self-exculpatory, as she

contended that her use of the credit card was authorized by Richard


                                    9
to   prevent    her    from    telling    anyone    about     his   alleged    sexual

advances.      However,       her    statement    that   she    was   one     of   the

individuals shown on the ATM images was self-inculpatory, as it

indicates that she was, at the very least, present at the ATM when

the credit card was being used.                 In light of the fact that her

admission      was    made    to    Inspector    Speck   in   the   course    of   his

investigation into whether the card had been stolen and illegally

used, it was reasonable for the district court to conclude that

such a statement would be inherently reliable as an admission

against interest. Fed. R. Evid. 804(b)(3); see also Williamson v.

United States, 512 U.S. 594, 600 (1994).                 While the girlfriend’s

statements, when taken as a whole, are exculpatory, the district

court could accept the inculpatory aspects of her statements to

Inspector Speck while rejecting her explanation as to whom she was

at the ATM with and why they were using Richard’s credit card.

Based in part on her admission that she was present at the ATM, it

was within the district court’s discretion to infer that the other

individual present on the ATM security video was, in fact, Ramey,

and that he was, therefore, in violation of the conditions of his

supervised release as charged in the amended violation petition

filed in October 2006.

      Accordingly, we affirm the revocation of Rodney Lee Ramey’s

supervised release.

                                                                             AFFIRMED


                                          10